       Case 20-30968 Document 97-1 Filed in TXSB on 04/02/20 Page 1 of 5




                                            APPENDIX 1

DEBTOR AND WATSON GRINDING
Watson Valve Services, Inc.
Watson Grinding & Manufacturing Co.

SECURED CREDITORS
Cypress Fairbanks ISD
Harris County
Texas Capital Bank

20 LARGEST CREDITORS
AFCO                                  EGC Enterprises                   Suhm Spring Works, Ltd.
Aiv, LPL                              Garlock Sealing Tech              Surface Preparation
American Express                      Ghx Industrial LLC                Teadit
American Heli-Arc                     Grainger                          U-Line, Inc.
Amur Hmp, LLC                         Hytorc                            Universe Technical Translate
Bass Toll And Supply, Inc.            Industrial Bearing And Services   Vanaire Inc
Direct Bolt And Supply                Lamons Gasket Company

CURRENT AND FORMER OFFICERS AND DIRECTORS
John Watson
Jason White
Robert White
David Dunn

COUNTERPARTIES TO MAJOR CONTRACTS
AMUR-HNP, LLC
PT Huayue Nickel Cobalt

COUNTERPARTIES TO MAJOR REAL PROPERTY LEASES
4512 Steffani Properties LLC

RELEVANT INSURANCE COMPANIES
Catlin Specialty Insurance Co. RSUI Indemnity Co.                       Navigators Insurance
Texas Mutual Insurance Co.     United Fire Group                        Al Thurmond Agency, Inc.


POTENTIALLY RESPONSIBLE THIRD PARTIES
Matheson Tri-Gas & Western   Centerpoint Energy Gas                     Technical Engineering
International Gas & Cylinder Services, Inc.                             Kennametal, Inc.
ARC Specialties, Inc         STM & Associates                           Astro Alloys, Inc.
Automation Plus              Detcon                                     Vertecs
Centerpoint Energy Service   3M                                         Kennametal Stelitte
Company LCC                  Firestone Cryogenic Equipment              ABB
Centerpoint Energy Services, I-Trans                                    Fisher Controls International
Inc.                         Radnor                                     LLC
Centerpoint Energy Resources TRCC, LLC & Nadir Salim
Corp.                        National Alloy Solutions
     Case 20-30968 Document 97-1 Filed in TXSB on 04/02/20 Page 2 of 5



CURRENT TORT CLAIMANTS
Rigoberto Miranda, Jr.    Phong Nguyen                Tan Truong
Ingrid Miranda,           Dan Berry Argo              James Walker
Daniel Bravo              Stacy Argo                  Melissa Walker
Erica Bravo               Richard Gannon              Fielder Express Delivery
Sophia S. Navarro         Amber Lane                  Service LLC
Arthur Ferrel             Alison Long                 JPW Enterprises LLC
Sofia Ferrel              Joseph Cropper              Nestor Javier Gonzalez
James B. Fredregille      Ever Omar Bautista          Velazquez
Christina Thurman         Jose Romero                 Isabel Campoverde
Ramon Cortez              Mayra Reyes                 Veronica Jimenez
Margarita Flores          Luz Maria Villa             Nathan Decicco
Estate of Frank Flores,   Fernanda Pierre             Ethan Decicco
Deceased,                 Robert Ojeda                Michelle Jimenez
Maggie Rivera             Marcos Ramos                Normajean Paula Hernandez
Fabian Flores             Evelyn Ibarra               Rodriguez Clementina Izaguirre
Duong Tung La,            Lawrence Sepulveda          Pedro Arjona
Kelly Thu Nguyen          Terri Sepulveda             Agnes Panong Arjona
Jennifer Phoun Nguyen     Chris Santiff               Otilia Arjona
Bich-NGA Thi Le           Catherine Laake             Peter Arjona
Dau Thi Hoan              Sergio Cruz                 Byron Keith House
Vi Hoang Kim              Arnold Ballinger            Joy Sessions
Wanningman                Lashnda M. Henderson        Rosalie Holland
Travis Horton             Julissa Ruiz                Harris County, Texas
Andrea Horton             Brian Rego                  State of Texas
David Rain                Viet Tran                   Gutierrez, Daniel Jr.
Daniela Cortez            Sean Robert Rangel          Maria Ofelia Mondragon,
Mario Ruiz                Phillip Burnam              Steven Reagle
Daniel Drawsand           William Wallingsford        Jessie Sewel
Catherine Drawsand        Yolanda Navarro             Johnny Villalpando
Andres Uriostegui         Tasha Felder                Diana Villalpando
Maria Uriosegui           Amado Anguiano              Sergio Cruz, Jr.
Benito Hernandez          Dale C. Battiste            Noe Cruz
Juan Torres               Maria Battiste              Omar Cruz
Maria J. Hernandez        Luis Carreon                Oliva Flores
Rozalinda Gomez           Jorge Castillo              Annie Tyler
Francisco Lozano          Kathy Collins               Blanca Solorzano
Leticia Alarcon           Marilyn Cue                 David Solorazano
Mario Ginaldo             Tina Do                     Mariela Garcia
Maria Ginaldo             Cha Gao                     Leonel Garcia
Miguel Puente Salazar     GPM International Inc.      Jorge Cubas
Maria Salazar             Delta Hernandez             Flor D. Cubas
Kevin Argo                Ken Holland                 Cuong Vo
Leonor Beltran            Rosalie Holland             Hung Duc Pham
Elbra Lemus               Kasi Kirby                  Sylvia Garza
Daniel Juarez             Calixto Lopez               Tatiana Martinez
Catherine Norton          Greg Malloch                Silvia Arevalo
Bich Dao Nguyen           Bamboo Properties LLC       Freddy Sanchez
Homero Regaldo            Fasco Fasteners & Supply    Eloy Ortega
Adam Ontoya-Torres        Company                     Cindy Ortega
Victoria Torres           Arthur Anh Nguyen           Patricia Partales
Pamela Roberson           Deborah Patten              Maria Hernandez
Karen Ford Todd           Juan F. Reyes               Patricio Hernandez
Trivia Douglas            Michael Smooke              Miguel Cordero
Cynthia Tates             Veronica Tabares            Lidia Harrison
Edit Vaesa                Christina A. Thurman        Guadalupe Castro
        Case 20-30968 Document 97-1 Filed in TXSB on 04/02/20 Page 3 of 5



Rebecca McKeehan             Maria Isabel Trejo               Alvaro Mendieta
Karen Laake                  Javier Lopez Herrera             Rosalba Mendieta
Mayra Benitez                Anna Juarez                      Paul Martinez
Ernesto Benitez              Ricardo Carreon                  Janet Martinez
Wendy Nguyen                 Hector Mondragon Olvera          Armin Denic
Maria Barajas                Esmeralda Gonzalez Garcia        Linda Dang
John Baccam                  Gilberto Figueroa                Myra Jefferson
Angeline Garza               Isabella Figueroa                Tuyet Do
Irlanda Copeland             Antorion Avitia                  Steven Tran
Kyle Mathis                  Rose Avitia                      Mark Tran
Emily Perez                  Esteban Pelcastre                Gilbert Orellana
Brenda Pham                  Emma Rufino                      Eduardo Dolpher
Sotaura Tyler                Houston Corvette Service, Inc.   Morgan Lee
Jose Tovar                   Stingray Energy, LLC             Elizabeth Rueda
Candy Tovar                  Gordon Andrus                    Sara Gloria
Daisy Lozano                 Ema Ferrufino                    Doris Arias
Jasmin Serna                 Chris Le                         Pablo Lopez,
Farah Albania                Joan Doan                        Skylar Douglas
Dana Feaster                 Sebastijan Berenji               Denis Hernandez
Amelia Diosdado              Victoria Wells                   Abel Martinez
Reymundo Ceballos            David Diosdado                   Martin Esqueda
Laura Ceballos               Yolanda Wells                    Blanca Mojica
Kelly Malady                 Jung S. Yun                      Ana Sarpas
Eduardo Flores               Jerlesa Tates                    Sulma Berjano
Maria Diosado                James Bostick                    Andres Gomez
Karla Rodriguez              Mary Bostick                     Luis Reyes
Erika Flores                 Wendy Honda                      Patricia Cervantes
Maricela Flores              Joseph Pham                      Cristhian Martinez
Yessica Gonzalez             Jorge Pham                       Sindy Sanchez
Michael Salazar              Jorge Chacon                     Rosaura Calix
Frank Peters                 Zacarias Chacon                  Diana Lopez
Martin Boado                 Domingo Duron                    Susan Lopez
Jose Mata                    Manuel Corral                    Luis Medellin
Rochelle Feaster             Joes Corral                      Maria Medellin
Dana Feaster                 Jaime Gonzalez                   Nguyen Hoang
Carole Goff                  Bibiano Sandoval                 Kevin Vu
Angel Olvera                 Angelina Sandoval                Julia Talamantes
Eva Olvera                   Celina Sandoval                  Oneida Talamantes
                             Abigail Hernandez                Melody Dolpher
Eric Young                   Rosalba Martinez                 Lucero Medellin
Albano Hoxhaj                Hilda Limas                      Hector Medellin
Flavja Mucka                 Anthony Howard, Jr.
Ramiro Cruz                  Jeanne Merritt
Jose Cruz                    Mervin Albania
Janette Thomas               Rivis Husband
Gilberto Cruz                Mirian Cruz
Massiel Nunez                Roberto Hernandez


POTENTIAL TORT CLAIMANTS (KNOWN)
Samuel Ruffino             Van Nguyen                         Rotimi Martins
Noe Rodriguez              Kathleen Molina                    Francisca Martins
Dayeni Garcia              Ana Moss                           Dustyn Boyd
Misaez Alvear              Pedro Garcia                       Laquita Earl
Yesica Alvear              Elvis Sandoval                     Albano Hoxhaj
Carlos Pineda              Genoveva Sandoval                  Angela McKee
        Case 20-30968 Document 97-1 Filed in TXSB on 04/02/20 Page 4 of 5



AAA-Texas (Auto Club               Federated Insurance            Ricardo Reyes
Indemnity)                         A Plus Glass Services, Inc.    Theresa Muir
FedNat Adjusting                   Erica Moreno                   Jennifer Isome
Ginamaria Giovanna                 Rita Rivera                    Kum Sun Song
Tamburrino                         Francisco Olivio               Prabhat Sharma
FedNat Insurance and Monarch       Clear Blue Insurance Company   Steven Tong
National Insurance Companies       Barbara Bassett                Linh Nguyen
Kevin Bonny                        Jaime Batres                   Geovera Specialty Insurance
Jose Calderon                      Khanh Nguyen                   State Auto Insurance
Michael Morrison                   Hoai Pham                      Chubb Insurance
Elba Lemus                         Lililiana Rodriguez            UPC Insurance
Diem Thi Hoang                     Massiel Nunez                  Atlas
Maria Duran                        Deztini Southall               Tokio Marine
Nelson Dos Santos                  Mary Contreras                 Kiln
Elissa Patterson                   Freddy Medardo Marinez         AmRisc
The Hanover Insurance Group        Sanchez                        London
Star Time Supply Co., Inc.,        Rosalie Holland                Am Trust London Global
Steven Titley & Imelda Barrerra    Long Nguyen                    Indemnity Group
Joseph Boyd & Robert               Hung Tran                      EMAC
Singleton                          Colleen Price                  Insurers Indemnity Company
John & Patricia Bradley            Michael Carpino                SWYFFT
Mark & Nola Jensen                 Long Nguyen                    Estate of Geraldo Castorena
Javier Martienz & Guadalupe        Wilmer Rivera                  Certain Underwriters at Lloyd’s
Meza                               Tran Huynh                     Juan Reyes
Mohsen & Kathleen Roohi            Enriqueta Garcia               Quest IRA Inc. FBO Grant
Elizabeth & Jesus Salazar          Chanh Thai                     Farrelly
MSO Seals and Gasket Inc.          Ronald Gonzalez                Jorge Hernandez
d/b/a Metric Standard Odd, et al   Eduardo Soto                   Claudia Zuniga
The Hartford & Lighthouse          Milagro Ordonez                Lorrie Humphrey
Property Insurance Corporation     Victor Quijada                 Ivan Alvarado
CSAT Investment Holdings           Maria Prudencio                Brenda Alvarado
Art Foundry Carpino d/b/a Mike     Joyce Brooks                   Andres Alvarado
Carpino                            Marilyn Cue                    Ivan Alvarado, Jr.
Michael Lauralyn                   Jose Rodriguez                 Ivana Alvarado
Lan Dao                            Luz Torrez                     Jose Calderon
Sara Avila                         Marta Isabel Luevano           Marisela Calderon
Alex Jonischkies                   Chris Manzke                   Angela Calderon
Leticia Revuelta                   Michael Makris                 State Farm
Myca Nguyen                        Antonio Munoz                  Mark Matthews
Isabel Goria-Ruiz                  Crisoforo Torres               Letha R. Hubbard
Bicholan Guyen                     Ana Castro                     Priscilla D. Rios
Herbert Maduro                     Tommy Vo                       Gerardo Lira
Herbert Maduro                     Ramiro Zuniga                  Joseph Phan
Jung Yun                           Jose E. Giron                  Juan A. Gutierrez
Can Ngoc Dang                      Natalie Boughal                Lue Ann Walter-Enright
Kurt Hall                          IAT Insurance Group            Roberto A. Aguilar-Aviles
Cornelius Feit                     Tae Kim                        Eddie V. Garcia
Maria Barrero                      Ann Rawlinson                  Gina Gorczynski
Allstate Insurance Co.             Joyce Owens                    Brenda Rosalinda Figueroa
Southern Vanguard Ins. Co.         Cynthia Isome                  Carmen Gordon
Haggerty Insurance Co.             Danh Nguyen                    Anabell Peregrino Perez
Latitude Subrogation Services      Kerry Shirley                  Hanh T. Nguyen
Seibels Insurance                  Kerry Shirley                  Estate of Erick Rijan & Vazquez
Ayla Benavides                     Julian De La Riva              Flores Jose
Good Games Investments             Michael Brookings              The Estate of Donald B. Carlin
Chris Fields                       Westport Shores LLC            Gabino Saenz
        Case 20-30968 Document 97-1 Filed in TXSB on 04/02/20 Page 5 of 5



Sofia Perez Hoill              Chau Nguyen                    Rigoberto Miranda, Jr.
Inmer Jesus Rivas              Centauri Specialty Insurance   Luis Perez Towns
Joseph N. Lynch                Company                        Maria Del Carmen Rodriguez
Jenny Thu Nguyen               Fredy Trujillo                 Jaime Gonzalez
Victor Guzman                  Maria Avallaneda               Elizibeth Dubuque
Miguel A. Segovia              Juan Carlos Trujillo           Candy Cabanas and Julia
Frank Polk                     Maria Arismel Trujillo         Arroyo
Erin M. Wallace                Christopher Muniz              Jose and Irma Villegas
John Gilbert Bomba             Israel Trujillo                Margarito Zavala
Jose Antonio Ramos Ramirez     Adan Trujillo                  Salvador Morales
M. Joyce Mintz                 Rebeca Juan                    Jose Mata
Angie Burgeshults              Juan Carlos Trujillo Jr        Fredy Garcia
Carolyn B. McCain              The Woodlands Insurance        Duleylma Perez
Mark Snyder                    Company                        Constantino Sosa
Patricia C. Sheddan            Santos Escobar                 Zulema Patricia Perez
Charles H. Wilson              Amica Mutual Insurance         Adan Salmeron
Demetris Glenn                 Company                        Julian Ramirez
Homesite Insurance Company     Esqueda                        Nautilus Insurance Co.
Ellene Manning                 Sentry Insurance               Texas Environmental Control,
Wanda Meyer                    Ramsey & Company               Inc.
Martha Trejo                   Logik Precision Inc, Claim
Oscar Betancourt               Cypress Texas Insurance
Kathy Molina                   Company
Amber Lane                     Luis Melendez and Merlin
Calixto Lopez                  Ramos
Tracy Stephenson               Leonardo Fortuno
Cecile Speter                  Maribel and Jose Hernandez
Union Standard Insurance       Maria Escalera
Company                        Matthew Collazo
Rhythm Room Rehearsal          Jose Deleon
Studio, Inc.                   Juan Garcia
Philadelphia Insurance         Alicia Garcia
Company                        Columbia Lloyds Insurance
Courtyard Westway              Company
Homeowners Association, Inc.   Rangel Gerardo
Phillip Burnam                 Angela McIver
